DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8  recites the limitation "the isomerization reactor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2 and 10-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lapinski et al. (US 2015/0315101 A1). 
Lapinskin discloses a process for increasing the concentration of normal paraffins in a feed stream comprising:
separating a naphtha feed stream (10) into a normal paraffin stream (24) and a non-normal paraffin stream (22) by utilizing an adsorption process which involved with a desorbent, extracting stream and raffinate stream;
isomerizing an isomerization feed stream taken from the non-normal paraffin stream (22)
over an isomerization catalyst to convert non-normal paraffins to normal paraffins and produce an isomerization effluent stream;
separating said isomerization effluent stream into a propane stream (28) and a C4+
hydrocarbon stream (30) comprising C4-C6 hydrocarbons; and recycling said C4+ hydrocarbon stream (30) to the step of separating a naphtha feed stream (10). Streams (28) and (24) are further treated and then sent to steam crackers. Lapinski also teaches that methylcyclopentane stream is separated from the non-normal paraffin stream and reformed or steam cracking the methylcyclopentane stream. See abstract; Figure 1 and its description; paragraphs [0022], [0024]-[0029], [0039]-[0046], [0050], [0052]-[0058]; table 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapinski et al. (US 2015/0315101 A1). 
The process of Lapinski is as discussed above. 
Lapinski does not explicitly teach the use of a deethanizer as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Lapinski by utilizing a deethanizer as claimed because Lapinski teaches that the separated propane stream can be further treated/processed before sending to a steam cracker. It is within the level of one of skill in the art to use a deethanizer to produce a specific feed composition for the steam cracker. 

Claims 3-5, 9 and 14-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Lapinski et al as applied to claim 1 above, and further in view of Lapinskin et al. (US 2016/085688 A1) (Lapinskin’688 hereafter). 
The process of Lapinski is as discussed above. 
Lapinski does not teach steps of separating the non-normal paraffin stream into isobutane and isopentane streams and then isomerizing those streams. 
Lapinski’688 teaches a step of separating a non-normal paraffin stream into an isobutane stream and an isopentane stream and taking the isobutane stream as a first isomerization feed stream and taking the isopentane stream as a second isomerization feed stream and isomerization thereof to convert isopentanes to normal pentanes and separating into a propane stream and a C4+ hydrocarbon stream optionally in a single column and recycling said C4+ hydrocarbon stream to the step of separating a naphtha feed stream. Lapinski’688 also discloses that it is possible to separate streams in one step and contribute to the separation and conversion of isoparaffins in the light naphtha into normal paraffins, which can improve the profitability of the cracking operations with steam. See Figure 1 (12,18,32,42,40,14); para [0025]. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Lapinski by separating the non-normal paraffin stream into isobutane and isopentane streams and isomerizing those streams as suggested by Lapinski’688 to isomerize individual isobutane and isopentane streams. 

Claim 8, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over references applied to claims 1 and 14 above, and further in view of Marchionna et al. (6,897,345 B2). 
The process of Lapinski is as discussed above.
Lapinski does not teach step of deisobutanizing the C4+ hydrocarbon stream to produce an isobutane and a deisobutanized C4+ stream and recycling the isobutane stream to the isomerization reaction zone and does not explicitly teach the use of a deethanizer as claimed. 
 Marchionna discloses a process comprising a step of deisobutanizing of said
C4+ hydrocarbon stream to produce an isobutane stream and a deisobutanized C4+ stream. See figure 1; col. 7, lines 44-56. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Lapinski by producing isobutane and deisobutanized C4+ stream as suggested by Marchionna to treat such individual stream separately downstream so that only isobutane is recycled to increase production of normal paraffins. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Lapinski by utilizing a deethanizer as claimed because Lapinski teaches that the separated propane stream can be further treated/processed before sending to a steam cracker. It is within the level of one of skill in the art to use a deethanizer to produce a specific feed composition for the steam cracker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771